—Appeal from a judgment entered on a decision rendered in the Court of Claims. Claimant has had judgment against the State in the Court of Claims for a fall on a public sidewalk in the City of Hudson on which the State was an abutting landowner. The theory on which the claim is based is that the State permitted sand and gravel to accumulate on the sidewalk, washed there from drainage of water from the State’s property. We are of opinion no such dangerous condition was established as to justify a liability against the abutting landowner. In this respect the duty of the State was not higher than the duty of a private owner would have been. Claimant’s proof is that she “slipped” on sand and gravel. Describing the condition she testified “ There was some fine sand and gravel ”, and further “ there was sand around, very fine sand or gravel”; elsewhere she testified there was “a slight layer of *942sand ”. A photograph offered by claimant further illustrated the condition complained of. A slight layer of fine sand or gravel is not a hazard from which a reasonably prudent owner would anticipate slipping or sliding. The condition to which claimant attributed her fall is not such a dangerous condition as to bring home a liability to the abutting owner. Judgment reversed on the law and the facts and claim dismissed, without costs. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.